   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 1 of 23 PageID #:276




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HEIDE K. BARTNETT,


               Plaintiff,                         No. 20-CV-02127

          v.                                      Judge Thomas M. Durkin

ABBOTT LABORATORIES, ABBOTT
CORPORATE BENEFITS, ABBOTT
LABORATORIES STOCK RETIREMENT PLAN,
MARLON SULLIVAN, and ALIGHT
SOLUTIONS, LLC,


               Defendants.


                     MEMORANDUM ORDER AND OPINION

      Plaintiff Heide K. Bartnett brings this action against Abbott Laboratories,

Abbott Corporate Benefits, Abbott Laboratories Stock Retirement Plan, Marlon

Sullivan (collectively “Abbott Defendants”) and Alight Solutions, LLC (“Alight”)

alleging that the Abbott Defendants and Alight breached their fiduciary duties under

the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et

seq. She also alleges that Alight violated the Illinois Consumer Fraud and Deceptive

Practices Act (ICFA), 815 ILCS 505/1 et seq. The Abbott Defendants and Alight

separately moved to dismiss Bartnett’s complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), and alternatively to strike its jury demand. R. 33; R. 26. For the

following reasons, the Abbott Defendants’ motion is granted and Alight’s motion is

denied.




                                          1
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 2 of 23 PageID #:277




                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

A. Bartnett’s Retirement Funds Are Stolen

      Bartnett is a participant in the Abbott Laboratories Stock Retirement Plan

(“Retirement Plan”). R. 1 ¶¶ 13-14. When Bartnett retired from Abbott Laboratories



                                            2
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 3 of 23 PageID #:278




(“Abbott Labs”) in 2012, she chose to leave her retirement savings in her Retirement

Plan account. Id. ¶ 14. The $362,510.84 in the account served as her primary

retirement savings. Id. ¶ 21.

      On or about December 29, 2018, someone other than Bartnett accessed her

account online. Id. ¶ 26. According to the complaint, the imposter visited

abbottbenefits.com, selected the “Forgot Password” option, and then entered

Bartnett’s date of birth and the last four digits of her social security number. Id. ¶

27. The website rejected the entries but gave the imposter an option either to answer

security questions or receive a one-time code sent to Bartnett’s email address. Id. The

imposter opted to receive the code, which Bartnett says she never received. Id. ¶¶ 27-

28. The imposter then used the code to access Bartnett’s Retirement Plan account,

change her account password, and add direct deposition information for a SunTrust

bank account that was not hers. Id. ¶ 28-29.

      Two days later, someone contacted the Abbott Benefits Center claiming to be

Bartnett.   Id.   ¶   30.   Alight   operates   the   Abbott   Benefits   Center    and

abbottbenefits.com. Id. ¶ 7. The imposter called the Abbott Benefits Center from a

phone number that did not belong to Bartnett, had never been used by Bartnett, and

was not associated with Bartnett’s Retirement Plan account. Id. ¶ 30. The imposter

told the customer service representative that she tried to process a distribution online

but was unsuccessful. Id. ¶ 31. The service representative allegedly responded by

reading aloud Bartnett’s home address and asking the imposter if she still lived there.

Id. ¶ 32. The service representative then said that a new bank account—such as the



                                           3
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 4 of 23 PageID #:279




SunTrust account set up a few days earlier—must be on file for seven days before

money can be transferred to it from the Retirement Plan account. Id. The service

representative said that a distribution could therefore occur the following Monday.

Id. ¶ 33.

       A day later, on January 1, 2019, Bartnett received a “Direct Deposit Address

Addition” notice in the mail. Id. ¶ 34. According to Bartnett, her preferred method of

communications regarding her Retirement Plan account is email. Id. ¶ 17. Had she

received the direct deposit notice via email instead of mail, Bartnett alleges that she

could have challenged the addition of the SunTrust bank account before any improper

transfers were made from her Retirement Plan account. Id. ¶ 34.

       On January 4, 2019, Bartnett’s husband attempted to access the Retirement

Plan account online but was unable to because the account password had been

changed by the imposter days earlier. Id. ¶ 35. Bartnett’s husband answered the

security question and then changed the account password. Id. Bartnett received

notification of the password change via email—her preferred method of

communication. Id. At this point, no funds had been improperly transferred. Id.

       Then, four days later, on January 8, the imposter again called the Abbott

Benefits Center. As before, the imposter called from a phone number that had not

previously been associated with the Retirement Plan account or Bartnett. Id. ¶ 37.

The service representative did not ask the imposter any security questions, opting

instead to send another one-time code to Bartnett’s email address. Id. ¶ 38. Bartnett

says that she has no record of receiving that email. Id. The imposter then asked the



                                          4
      Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 5 of 23 PageID #:280




service representative to transfer $245,000 from the Retirement Plan account to the

SunTrust bank account. Id. ¶ 40. The service representative complied. Id.

         The imposter made another call to the service center the following day, on

January 9, asking if the funds had been successfully transferred to the SunTrust

bank account. Id. ¶ 42. The service representative reported that the transfer request

had been processed and that the funds would be available on January 14. Id. Also on

January 9, a letter was sent via first class U.S. Mail to Bartnett advising her of the

transfer. Id. ¶ 41. Bartnett did not receive the letter until January 14. Id. She called

the service center on January 15, and the service representative immediately froze

Bartnett’s Retirement Plan account. Id. ¶ 44. According to Bartnett, she would have

been able to halt the transfer had she received immediate notification of it via email.

Id.

B. Bartnett Contacts the Police

         Bartnett reported the theft to the Darien Police Department. Id. ¶¶ 46-47.

Subpoenas were thereafter served on SunTrust Bank, Alight, and Abbott Benefits

Center, requesting all records related to Bartnett’s retirement account and the

fraudulent transfer of funds. Id. ¶ 46. The Darien Police Department also

investigated the I.P. address from which Bartnett’s account had been accessed. Id. ¶

50. The investigation revealed that the I.P. address was assigned to an individual

living in India. Id. ¶ 51.




                                           5
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 6 of 23 PageID #:281




C. Bartnett and Her Attorney Attempt to Retrieve the Stolen Funds

      On January 31, 2019, Bartnett’s attorney, Bernard Lord, sent a demand letter

to Abbott Benefits Center. Id. ¶ 54. The Abbott Labs attorney who responded to the

letter made no guaranties that Bartnett would be made whole. Id. In the meantime,

Bartnett continued to contact the Abbott Benefits Center several times a week. Id.

¶¶ 53, 55. She says that while she recovered about $108,485, a service representative

told her in April 2019 that she would not receive any additional funds. Id. ¶¶ 55–57.

      Between March and September 2019, Mr. Lord—Bartnett’s attorney—

communicated regularly with the Abbott Labs attorney. Id. ¶ 58. According to

Bartnett, Mr. Lord received an email from the attorney in July 2019, which stated

that the attorney was waiting to hear more from “the powers that be” regarding a

resolution to Bartnett’s case. Id. ¶ 58. The attorney sent Mr. Lord another email on

August 1, 2019, stating that one of the individuals in the decision chain was dealing

with an emergency on another matter. Id. ¶ 59. The following day, Mr. Lord

informed the Abbott Labs attorney that Bartnett had the investigative records

collected by the Darien Police Department. Id. ¶ 60. Mr. Lord provided the attorney

with the records and then spoke to her over the phone. Id. ¶¶ 62–63. On that call,

the attorney said that the decision maker for Bartnett’s case was out of the country

but that she would call Mr. Lord a few days later. Id. ¶¶ 63–64.

      Mr. Lord did not hear back from anyone at Abbott Labs until December 2019.

Id. ¶ 65. According to the complaint, Abbott Labs presented a “take-it-or-leave-it”




                                          6
    Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 7 of 23 PageID #:282




offer that restored only a fraction of the funds that had been stolen from Bartnett’s

account. Id.

                                      Discussion

       Bartnett’s complaint contains two counts. Count I is brought against the

Abbott Defendants and Alight for breach of fiduciary duty under ERISA §§ 409 and

502(a)(2), 29 U.S.C. §§ 1109 and 1132(a)(2). Count II is brought against Alight for

violations of the ICFA. The Court discusses each count in turn, and then addresses

Defendants’ motions to strike Bartnett’s jury demand.

I. ERISA Breach of Fiduciary Duty Claim Against the Abbott Defendants
and Alight

       The Defendants argue that Count I—breach of fiduciary duty—must be

dismissed for failure to state a claim.1 To state a claim for breach of fiduciary duty

under ERISA, a plaintiff must allege “(1) that the defendant is a plan fiduciary; (2)

that the defendant breached its fiduciary duty; and (3) that the breach resulted in

harm to the plaintiff.” Allen v. GreatBanc Tr. Co., 835 F.3d 670, 678 (7th Cir. 2016)

(internal citation omitted). To satisfy the first element, a party can either be named

as a fiduciary in the plan documents or meet ERISA’s functional definition. That is:

       a person is a fiduciary with respect to a plan to the extent (i) he exercises
       any discretionary authority or discretionary control respecting
       management of such plan or exercises any authority or control
       respecting management or disposition of its assets, (ii) he renders
       investment advice for a fee or other compensation, direct or indirect,


1The Abbott Defendants also argue that Count I should be dismissed against them
because Bartnett failed to exhaust her administrative remedies available under the
plan. R. 34 at 13-15. Because the Court finds that Bartnett fails to allege an ERISA
breach of fiduciary duty claim against the Abbott Defendants, the Court declines to
reach the question of whether she exhausted her administrative remedies.
                                            7
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 8 of 23 PageID #:283




      with respect to any moneys or other property of such plan, or has any
      authority or responsibility to do so, or (iii) he has any discretionary
      authority or discretionary responsibility in the administration of such
      plan.


29 U.S.C. § 1002(21) (emphasis added); Brooks v. Pactiv Corp., 729 F.3d 758, 765 (7th

Cir. 2013). “Because a person is deemed a fiduciary only ‘to the extent’ he or she

exercises discretionary authority, ‘a person may be an ERISA fiduciary for some

purposes, but not for others.’” Baker v. Kingsley, 387 F.3d 649, 660 (7th Cir. 2004)

(quoting Plumb v. Fluid Pump Serv., Inc., 124 F.3d 849, 854 (7th Cir.1997)).

      The Court considers below whether Bartnett has sufficiently alleged that each

defendant is a fiduciary, and if so, whether Bartnett has stated a claim for breach of

fiduciary duty under ERISA.

A. The Abbott Defendants

      1. Abbott Labs

      Bartnett does not allege that Abbott Labs is named as a fiduciary in the plan

documents; instead, she alleges that Abbott Labs is a functional fiduciary under 29

U.S.C. § 1002(21)(A). See R. 1 ¶ 3. Accordingly, Bartnett must sufficiently allege that

Abbott Labs is a “fiduciary as that term is defined in [29 U.S.C. § 1002(21)]” and that

Abbott Labs was “acting in its capacity as a fiduciary at the time it took the actions

that are the subject of the complaint.” Chicago Dist. Council of Carpenters Welfare

Fund v. Caremark, Inc., 474 F.3d 463, 471–72 (7th Cir. 2007) (citing Pegram v.

Herdrich, 530 U.S. 211, 223–226 (2000)).




                                           8
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 9 of 23 PageID #:284




      Bartnett fails to do so here. Her conclusory allegation that Abbott Labs

“exercises authority or control respecting management of the Stock Retirement Plan’s

assets, [] exercises discretionary authority or discretionary control respecting

management of the Plan, and/or [] has discretionary authority or discretionary

responsibility in the administration of the Plan” is nothing more than a “formulaic

recitation” of 29 U.S.C. § 1002(21). See Iqbal, 556 U.S. at 681. While Federal Rule of

Civil Procedure 8(a)(2) does not require detailed factual allegations, “courts should

not accept as adequate abstract recitations of the elements of a cause of action or

conclusory legal statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009); see

also Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505, 512 (7th Cir. 2009)

(affirming dismissal of fiduciary duty claim because complaint’s “conclusory

statements” failed to sufficiently allege that defendant was a fiduciary). The

complaint fails to allege any fiduciary acts taken by Abbott Labs, no less link them to

the alleged theft. And while the complaint alleges that the call center and website

were used to perpetuate the theft, it also indicates that both are operated by Alight.

See R. 1 ¶ 7.

      Bartnett argues that Abbott Labs is a functional fiduciary because all

defendants failed to take necessary steps to protect plan assets. See R. 43 at 4 (listing

the various ways all defendants allegedly breached their fiduciary duties). But

alleging what all defendants failed to do does not establish whether any individual

defendant is a fiduciary under the statute. As explained above, Bartnett must

sufficiently allege that Abbott Labs meets the statutory definition of fiduciary and



                                           9
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 10 of 23 PageID #:285




that it acted in its capacity as a fiduciary when it took the actions subject to the

complaint. See supra; accord Pegram, 530 U.S. at 226 (“In every case charging breach

of ERISA fiduciary duty, then, the threshold question is . . . whether that person was

acting as a fiduciary . . . when taking the action subject to the complaint.”). Because

Bartnett does not do so here, her ERISA breach of fiduciary duty claim against Abbott

Labs fails.

      2. Marlon Sullivan

      Marlon Sullivan is the administrator and named fiduciary of the Retirement

Plan, so there is no dispute that he had a fiduciary duty to Bartnett. See R. 1 ¶ 6; R.

34 at 5. But the parties disagree whether he breached that duty. ERISA imposes

fiduciary duties of loyalty and prudence. 29 U.S.C. § 1104(a)(1)(A)–(B). Courts also

recognize a fiduciary duty to monitor. See, e.g., Howell v. Motorola, Inc., 633 F.3d 552,

573 (7th Cir. 2011). The Abbott Defendants argue that the complaint fails to allege

that Sullivan breached any of these duties. See R. 34 at 7-11. The Court discusses

each duty in turn.

      a. Duty of Loyalty. Loyalty requires a fiduciary to act “for the exclusive

purpose” of providing benefits to participants. 29 U.S.C. § 1104(a)(1)(A) (“[A] fiduciary

shall discharge his duties with respect to a plan solely in the interest of the

participants and beneficiaries[.]”); accord Frahm v. Equitable Life Assur. Soc. of U.S.,

137 F.3d 955, 959 (7th Cir. 1998). The duty also requires a fiduciary not to “mislead

plan participants or misrepresent the terms or administration of a plan.” Vallone v.

CAN Fin. Corp., 375 F.3d 623, 640 (7th Cir. 2004).



                                           10
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 11 of 23 PageID #:286




      Bartnett contends that Sullivan breached his duty of loyalty because the

abbottbenefits.com website misrepresents how plan assets are administered and

safeguarded. See R. 43 at 6 (citing R. 1 ¶ 22-25). But as discussed above, the complaint

indicates that Alight—not Sullivan or anyone else—operates the website. See R. 1 ¶

7. The Court cannot infer that Sullivan misled plan participants through a website

he does not operate. And because the complaint does not allege that Sullivan misled

Bartnett or acted contrary to the “exclusive purpose” of providing benefits to plan

participants, it fails to plausibly allege that Sullivan breached his duty of loyalty.

      b. Duty of Prudence. Prudence requires an ERISA fiduciary to discharge its

duties “with the care, skill, prudence, and diligence under the circumstances then

prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like

aims.” 29 U.S.C. § 1104(a)(1)(B). A fiduciary’s duty of prudence traditionally arises in

the context of making investments on behalf of an ERISA plan. See, e.g., Tibbie v.

Edison International, 135 S. Ct. 1823, 1829 (2015) (“The parties [] agree that the duty

of prudence involves a continuing duty to monitor investments and remove imprudent

ones under trust law.”); GreatBanc Trust Co., 835 F.3d at 678 (duty of prudence

“includes choosing wise investments and monitoring investments to remove

imprudent ones”); Hecker v. Deere & Co., 556 F.3d 575, 586 (7th Cir. 2009) (“A

fiduciary must behave like a prudent investor under similar circumstances.”).

      Bartnett does not contend that Sullivan or any other defendant failed to make

sound investment decisions on behalf of the Retirement Plan. Instead, Bartnett


                                           11
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 12 of 23 PageID #:287




asserts that the duty of prudence extends to the “safeguarding of data and prevention

of scams.” R. 43 at 7. But Bartnett has not pointed the Court to any case law in the

Seventh Circuit that states as much. Further, the cases on which Bartnett relies are

inapposite. For example, Bartnett points to Keneseth v. Dean Health Plan, Inc., but

that case concerned the duty to “disclose material information,” not safeguard it. 610

F.3d 452 (7th Cir. 2010). Bartnett also points to a District of New Jersey case, Canale

v. Yegen, 782 F. Supp. 963 (D.N.J. 1992), but that comparison fares no better. Canale

involved a fiduciary’s duty to “diversify plan assets invested in an [Employee Stock

Ownership Plan]” when the plan is impaired by the fiduciary’s own fraudulent

conduct. 782 F. Supp. at 968. No similar allegations exist here. Finally, Bartnett cites

to Chao v. Merino, a Second Circuit decision concerning a plan administrator who

allowed a known embezzler to do business with the fund. 452 F.3d 182, 183 (2d Cir.

2006). In analyzing whether the plan administrator had breached its duty of

prudence, the Second Circuit stated that “[i]f a fiduciary was aware of a risk to the

fund, he may be held liable for failing to investigate fully the means of protecting the

fund from that risk.” Id. at 183. Applying that reasoning here, the complaint does not

allege that Sullivan knew about the unauthorized attempts to access Bartnett’s

account. Further, Bartnett’s account was frozen as soon as she told the call center

about the improper withdrawal of funds. R. 1 ¶ 44.

      In sum, Bartnett has not alleged that Sullivan breached his duty of prudence.

      c. Duty to Monitor. “Individuals who appoint ERISA fiduciaries have a duty to

monitor those fiduciaries’ actions and to provide them with the information necessary



                                          12
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 13 of 23 PageID #:288




to carry out their responsibilities.” Brieger v. Tellabs, Inc., 629 F. Supp. 2d 848, 867

(N.D. Ill. 2009); see also Howell, 633 F.3d at 573 (“There is no doubt that those who

appoint plan administrations have an ongoing fiduciary duty under ERISA to monitor

the activities of their appointees.”). The Department of Labor has explained that the

duty requires reviewing “the performance of trustees and other fiduciaries” at

“reasonable intervals” and “in such [a] manner as may be reasonably expected to

ensure that their performance has been in compliance with the terms of the plan and

the statutory standards, and satisfied the needs of the plan.” 29 C.F.R. § 2509.75–8

at FR–17 (Department of Labor questions and answers).

      While Bartnett alleges that Sullivan “fail[ed] to monitor other fiduciaries’

distribution processes, protocols, and activities,” R. 1 ¶ 73, that allegation is

conclusory, and amounts to “nothing more than speculation.” Neil v. Zell, 677 F. Supp.

2d 1010, 1024 (N.D. Ill 2009) (dismissing failure to monitor claim because complaint

contained no more than a “bare assertion that the defendants breached their duty to

monitor”). Further, the complaint does not allege any monitoring process between

Sullivan and Alight, let alone a defect in that process. And while Bartnett makes

several allegations concerning Alight’s own protocols, none of those allegations speak

to Sullivan or his duty to monitor Alight. The complaint therefore fails to allege that

Sullivan breached a fiduciary duty to monitor. Accordingly, the breach of fiduciary

duty claim as to Sullivan is dismissed.




                                          13
    Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 14 of 23 PageID #:289




       3. Abbott Laboratories Stock Retirement Plan

       Bartnett also names the Retirement Plan as a defendant. But while a plan may

be sued in an action “to recover benefits due” to a participant under ERISA §

502(a)(1)(B), it cannot be sued as a fiduciary in an action to recover “losses to the

plan” under ERISA § 502(a)(2). See Steinman v. Hicks, 252 F. Supp. 2d 746, 756–57

(C.D. Ill. 2002) (noting that profit sharing plan “cannot be named as a defendant” in

a § 502(a)(2) suit), aff’d, 352 F.3d 1101 (7th Cir. 2003). Bartnett’s opposition brief

ignores this argument. Bartnett’s breach of fiduciary duty claim brought under

ERISA § 502(a)(2) against the Retirement Plan is dismissed.

       4. Abbott Corporate Benefits

       Bartnett names Abbott Corporate Benefits as a defendant and alleges that it

is the sponsor of the Retirement Plan. The Abbott Defendants argue that Abbott

Corporate Benefits is not a legal entity and that Bartnett’s allegation that Abbott

Corporate Benefits is the plan sponsor is based on a misreading of the Plan’s 2018

Annual Return/Report of Employee Benefit Plan Form 5500. That form identifies

Abbott Labs as the plan sponsor, not Abbott Corporate Benefits, and lists Abbott

Labs’ mailing address as “Corporate Benefits, D-589, AP6B-2, 1000 Abbott Park Road

Abbott Park Illinois 60064-6222.”2 Bartnett ignores this argument in her response

brief. Bartnett’s fiduciary duty claim against Abbott Corporate Benefits is dismissed.




2Abbott Lab’s Form 5500 is publicly available on the Department of Labor’s website.
District courts can take judicial notice of information on government websites. See
Denius v. Dunlap, 330 F.3d 919, 926–27 (7th Cir. 2003). The Court does so here.
                                         14
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 15 of 23 PageID #:290




B. Alight, LLC

      According to the complaint, Alight operated the customer service call center

and website. R. 1 ¶ 7. The breach of fiduciary duty claim against Alight is premised

on this allegation. Alight argues that the claim should be dismissed because: (1) the

complaint’s legal conclusions do not demonstrate that Alight is a fiduciary of the

Retirement Plan; and (2) Alight performed ministerial functions on behalf of the plan,

and such functions are not fiduciary in nature. See R. 27 at 5-7. The Court rejects

both arguments.

      The complaint alleges far more than legal conclusions concerning Alight. The

complaint catalogues the repeated actions taken by Alight related to the Retirement

Plan and its assets, including, most importantly, the disbursement of $245,000 in

plan assets. See R. 1 ¶ 40. As explained above, an ERISA fiduciary exercises

discretionary control or authority over a plan’s management, administration, or

assets. See 29 U.S.C. § 1002(21). Unlike the sparse allegations concerning the Abbott

Defendants, there are sufficient allegations on the face of the complaint to infer that

Alight acted as a fiduciary by exercising discretionary control or authority over the

plan’s assets. And even though Alight argues that its actions were purely ministerial,

Bartnett’s complaint challenges that assertion. “Since competing factual allegations

and any reasonable inferences drawn from them must be resolved in favor of the

nonmoving party at the pleading stage,” Alight’s factual assertions do not provide a

proper basis to dismiss Bartnett’s claim. Carlson v. Northrop Grumman Corp., 196 F.




                                          15
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 16 of 23 PageID #:291




Supp. 3d 830, 836–37 (N.D. Ill. 2016) (denying motion to dismiss where defendant

argued that its action were not fiduciary).

      For these reasons, and because Alight does not contest the elements of breach

or causation, the Court denies Alight’s motion to dismiss Bartnett’s breach of

fiduciary claim.

II. Illinois Consumer Fraud and Deceptive Business Practice Act (“ICFA”)
Claim Against Alight

      Bartnett also brings an ICFA claim against Alight. The ICFA prohibits “unfair

or deceptive acts or practices . . . in the conduct of any trade or commerce.” 815 ILCS

§ 505/2. Alight argues that Bartnett’s ICFA claim should be dismissed because it is

preempted by ERISA and fails to sufficiently allege a deceptive or unfair act. See R.

27 at 8-13. The Court discusses each argument in turn.

A. Preemption of the ICFA Claim

      ERISA provides that it “shall supersede any and all State laws insofar as they

may now or hereafter relate to any employee benefit plan.” 29 U.S.C. § 1144(a)

(emphasis added). “A state law ‘relates to’ a benefit plan in the normal sense of the

phrase, if it has connection with or reference to such a plan.” Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 47 (1987) (citing Metro. Life Ins. Co. v. Mass., 471 U.S. 724,

739 (1985)). A state law can have a “connection with or reference to” an employee

benefit plan where it: “(1) mandates employee benefit structures or their

administration; (2) binds employers or plan administrators to particular choices or

precludes uniform administrative practice, thereby functioning as a regulation of an

ERISA plan itself; and (3) provides an alternative enforcement mechanism to

                                          16
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 17 of 23 PageID #:292




ERISA.” Trs. of AFTRA Health Fund v. Biondi, 303 F.3d 765, 775 (7th Cir. 2002)

(quoting N.Y. State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins.

Co., 514 U.S. 645, 658–60 (1995)).

      Alight argues that the third Biondi prong is implicated here—i.e., that

Bartnett is using Illinois law as an alternative enforcement mechanism to ERISA.

See R. 27 at 8; R. 50 at 7. “The Supreme Court has identified two categories of state

laws that act as alternative enforcement mechanisms to ERISA. One is where the

existence of a pension plan is a critical element of a state-law cause of action, and the

other is where a state statute contains provisions that expressly refer to ERISA or

ERISA plans.” Biondi, 303 F.3d at 776. The ICFA does not expressly refer to ERISA

or ERISA plans. See 815 ILCS § 505/1 et seq. Thus, Alight’s preemption argument

succeeds if the existence of the Retirement Plan is a critical element of the ICFA

claim, or if the ICFA claim requires the Court to interpret the terms of the Retirement

Plan. See Laborers’ Pension Fund v. Lake City Janitorial, Inc., 758 F. Supp. 2d 607,

615 (N.D. Ill. 2010); Metro. Life Ins. Co. v. Yitao Sun, No. 12 C 6036, 2013 WL

4759586, at *10 (N.D. Ill. Sept. 4, 2013).

      Bartnett argues that preemption does not apply on either ground. The Court

agrees. The ICFA claim does not require the Court to interpret the terms of the

Retirement Plan. Indeed, the claim is premised on the allegations that Alight

misrepresented the quality of its services and engaged in an unfair business practice,

which have little to no bearing on the plan itself. See R. 1 ¶ 76-78. And while the ICFA

claim involves an ERISA plan, the claim arises in the context of that plan. See Biondi,



                                             17
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 18 of 23 PageID #:293




303 F.3d at 779–80 (no preemption where “the Plan is merely the context in which

[the] fraudulent conduct occurred”); Yitao Sun, 2013 WL 4759586, at *10 (no

preemption where “the allegations focus on conduct extrinsic to the plan”). The

complaint specifically alleges that Alight made representations online about the

quality of its services (R. 1 ¶¶ 24-25, 76) and that those representations were

misleading because Alight failed to protect her retirement money (Id. ¶¶ 78-79). It

also alleges that Alight engaged in an unfair business practice because it failed to

implement proper security procedures online and over the phone, which led to the

improper withdrawal of her funds. Id. ¶ 78. The claim therefore seeks recovery for

activities that occurred outside the terms of the plan. Accordingly, the ICFA claim is

not preempted by ERISA.

B. Sufficiency of the ICFA Claim

      The ICFA “is a regulatory and remedial statute intended to protect consumers

. . . against fraud, unfair methods of competition, and other unfair and deceptive

business practices.” Windy City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin.

Servs., Inc., 536 F.3d 663, 669 (7th Cir. 2008) (quoting Robinson v. Toyota Motor

Credit Corp., 201 Ill.2d 403, 266 Ill. Dec. 879, 775 N.E.2d 951, 960 (2002)). The

Supreme Court of Illinois has held that recovery under the ICFA “may be had for

unfair as well as deceptive conduct.” Id.

      When an ICFA claim is based on fraud, the sufficiency of the complaint is

analyzed under the heightened pleading standard set forth in Federal Rule of Civil

Procedure 9(b). Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir.



                                            18
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 19 of 23 PageID #:294




2014). When an ICFA claim is not based on fraud, the sufficiency of the complaint

need only meet the less-stringent pleading standard in Rule 8(a). See Windy City

Metal Fabricators, 536 F.3d at 670.

       Bartnett argues that Alight violated the ICFA by engaging in both a deceptive

act and an unfair business practice. See R. 1 ¶¶ 75-81. The Court first addresses

Bartnett’s deceptive act theory and then turns to her unfair business practice theory.

      1. Deceptive Act

      “To succeed on a claim for deceptive conduct under the ICFA, [a] plaintiff must

allege (1) a deceptive act or practice, (2) intent on the defendant’s part that plaintiff

rely on the deception, (3) the occurrence of the deception in the course of conduct

involving trade or commerce, and (4) actual damage to the plaintiff (5) proximately

caused by the deception.” W. Howard Corp. v. Indian Harbor Ins. Co., 2011 WL

2582353, at *3 (N.D. Ill. June 29, 2011) (citing Connick v. Suzuki Motor Co., 675

N.E.2d 584, 594 (Ill. 1996)). As to the first element—whether a statement is

deceptive—courts ask if the statement “creates a likelihood of deception or has the

capacity to deceive” a reasonable consumer. Beardsall v. CVS Pharmacy, Inc., 953

F.3d 969, 973 (7th Cir. 2020) (citing Bober v. Glaxo Wellcome PLC, 246 F.3d 934, 938

(7th Cir. 2001)). “[T]he allegedly deceptive act must be looked upon in light of the

totality of the information made available to the plaintiff.” Davis v. G.N. Mortg. Corp.,

396 F.3d 869, 884 (7th Cir. 2005).

      Bartnett argues that statements appearing on Alight’s website were

misleading because they falsely suggested that her retirement funds would be



                                           19
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 20 of 23 PageID #:295




protected against theft. She specifically points to Alight’s representation that it was

“committed to investing in innovations that benefit all of our clients” with a “[f]ull

range of technology-enabled plan solutions” to “help your employees through all

phases of retirement, offering knowledge and support for Social Security, Medicare

and other common retirement questions.” R. 44 at 11 (citing R. 1 ¶¶ 24-25). But none

of those statements “can be read to create a likelihood of deception or to have the

capacity to deceive.” Bober, 246 F.3d at 938. Indeed, the statements do not reference

plan funds or even security measures taken to protect such funds. Bartnett may have

read the statements and relied on them but that does not mean that a reasonable

consumer would consider them capable of deception.

      As this Court has previously acknowledged, whether a statement is deceptive

is often a question of fact, but “a court may dismiss the complaint if the challenged

statement was not misleading as a matter of law.” Gubala v. CVS Pharmacy, Inc.,

No. 14 C 9039, 2015 WL 3777627, at *6 (N.D. Ill. June 16, 2015) (citing Ibarrola v.

Kind, LLC, No. 13 C 50377, 2015 WL 1188498, at *3 (N.D. Ill. Mar. 12, 2015). Such

is the case here. Accordingly, Bartnett’s ICFA claim based on a deceptive act is

dismissed.

      2. Unfair Business Practice

      To evaluate whether a business practice is unfair, a court must ask whether it:

(1) offends public policy; (2) is “immoral, unethical, oppressive, or unscrupulous”; or

(3) causes substantial injury to consumers. Batson v. Live Nation Entm’t, Inc., 746

F.3d 827, 830 (7th Cir. 2014). A practice does not need to meet all three criteria to be



                                          20
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 21 of 23 PageID #:296




actionable; it “may be unfair because of the degree to which it meets one of the criteria

or because to a lesser extent it meets all three.” Id. (quoting Robinson, 201 Ill. 2d at

418). Further, conduct need not be deceptive to be considered unfair. Id.

       Bartnett argues that the third factor—“immoral, unethical, oppressive, or

unscrupulous” conduct—applies here. R. 44 at 10. She argues that Alight failed to

train its employees and impose sufficient security measures despite knowing that

such failures could lead to theft of plan funds. Id. Bartnett points the Court to Worix

v. MedAssets, Inc., 869 F. Supp. 2d 893 (N.D. Ill. 2012) for support. In Worix, the

plaintiff argued that a medical company engaged in an unfair business practice by

failing to safeguard the plaintiff’s medical information from theft. Id. at 895. The

plaintiff alleged that the medical information was neither encrypted nor password

protected when it was stolen, and that the notification the medical company sent him

following the theft was deficient. Worix v. MedAssets, Inc., 857 F. Supp. 2d 699, 700

(N.D. Ill. 2012).

       The Court finds Worix persuasive and that Bartnett has sufficiently stated a

claim for unfair business practice under ICFA. Similar to the plaintiff in Worix,

Bartnett’s complaint alleges that Alight failed to protect Bartnett’s personal

information and properly notify her of important changes to her account. See R. 1 ¶

78. According to the complaint, Alight’s failures allowed the scammer to steal

hundreds of thousands of dollars in retirement funds, and she says that proper

security measures would have prevented the theft. Id. These allegations are sufficient

to state an ICFA claim for unfair business practices.



                                           21
  Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 22 of 23 PageID #:297




       Alight argues that the various security measures referenced in the complaint

shows that Alight took adequate steps to protect Bartnett’s retirement funds. See R.

50 at 9-10. This argument is unpersuasive because the measures that Alight cites are

the same measures that failed to stop the theft. The Court further rejects Alight’s

argument that Bartnett’s unfair business practice allegations must meet the

heightened pleading standard under Rule 9(b). The Court construes Bartnett’s ICFA

claim to be brought under separate theories of liability: deceptive conduct and unfair

business practice, and the latter is not premised on the former. Indeed, the complaint

alleges that Alight deceived Bartnett into thinking that her retirement funds were

secure, and separately alleges that Alight failed to implement security measures that

would have protected her assets. “Because neither fraud nor mistake is an element of

unfair conduct under Illinois’ Consumer Fraud Act, a cause of action for unfair

practices . . . need only meet the notice pleading standard of Rule 8(a), not the

particularity requirement in Rule 9(b).” Windy City Metal Fabricators, 536 F.3d at

669.

C. Defendants’ Motion to Strike

       Finally, Defendants argue that the jury demand as to the ERISA breach of

fiduciary duty claim should be stricken. R. 34 at 15; R. 27 at 4 n.3. “Nearly 30 years

of Seventh Circuit authority hold[s] that there is no right to a jury trial under ERISA.”

George v. Kraft Foods Glob., Inc., No. 07 C 1713, 2008 WL 780629, at *2 (N.D. Ill.

Mar. 20, 2008) (collecting cases). Indeed, “[t]he general rule in ERISA cases is that

there is no right to jury trial because ERISA’s antecedents are equitable, not legal.”



                                           22
   Case: 1:20-cv-02127 Document #: 52 Filed: 10/02/20 Page 23 of 23 PageID #:298




McDougall v. Pioneer Ranch Ltd. P’ship, 494 F.3d 571, 576 (7th Cir. 2007). Bartnett

does not challenge the Defendants’ motions to strike.

      Because the Court dismisses Count I against the Abbott Defendants, their

motion to strike is denied as moot. Alight’s motion is granted but only as to the breach

of fiduciary duty claim.

                                      Conclusion

      For the reasons stated above, Alight’s motion to dismiss, R. 26, is denied and

the Abbott Defendants’ motion to dismiss, R. 33, is granted. Claim I against the

Abbott Defendants is dismissed without prejudice. Bartnett may file a motion for

leave to file an amended complaint if she believes she can cure the deficiencies in the

allegations against the Abbott Defendants described in this opinion. That motion

must be filed within 21 days or dismissal of the claims against the Abbott Defendants

will be with prejudice.

      A status phone hearing is set for 21 days, at which the parties should be prepared

to set a discovery schedule. Bartnett should also be prepared to state whether she intends

to move for leave to file an amended complaint. Counsel for the Abbott Defendants does

not need to appear unless Bartnett plans to move for leave to file an amended complaint.


                                                       ENTERED:




                                                       ______________________________
                                                       Honorable Thomas M. Durkin
                                                       United States District Judge
Dated: October 2, 2020


                                           23
